Exhibit 10.2

 

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER PUBLISHING, INC.

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION, INC.

MOORE-LANGEN PRINTING COMPANY, INC.

FEDERAL MARKETING CORP.

 

                                                Dated as of:  September 24, 2007

 

 

RBS Citizens, National Association (successor by merger

  to Citizens Bank of Massachusetts),

  Individually and as Agent

28 State Street

Boston, Massachusetts  02109

 

KeyBank National Association

286 Water Street

Augusta, Maine 04332

 

Sovereign Bank (a federal savings bank)

75 State Street

Boston, Massachusetts  02109

 

Wells Fargo Bank, N.A.

One Boston Place

Boston, Massachusetts 02108

 

JPMorgan Chase Bank, N.A.

2 Corporate Drive, 7th Floor

Shelton, CT 06484

 

                Re:          Amendment No. 5 to Amended and Restated Revolving
Credit Agreement

 

Ladies and Gentlemen:

 

                We refer to the Amended and Restated Revolving Credit Agreement,
dated as of

 

 

1

--------------------------------------------------------------------------------


 

March 31, 2003 (as amended, the “Agreement”), among COURIER CORPORATION, COURIER
COMPANIES, INC., COURIER PUBLISHING, INC., COURIER KENDALLVILLE, INC., COURIER
PROPERTIES, INC., NATIONAL PUBLISHING COMPANY, COURIER NEW MEDIA, INC.,
BOOK-MART PRESS, INC., DOVER PUBLICATIONS, INC., RESEARCH & EDUCATION
ASSOCIATION, INC., MOORE-LANGEN PRINTING COMPANY, INC. and FEDERAL MARKETING
CORP. (each a “Borrower” and collectively the “Borrowers”), RBS CITIZENS,
NATIONAL ASSOCIATION (successor by merger to CITIZENS BANK OF MASSACHUSETTS), in
its capacity as a Bank (“Citizens”), SOVEREIGN BANK, in its capacity as a Bank
(“Sovereign”), KEYBANK NATIONAL ASSOCIATION, in its capacity as a Bank (“Key”),
JPMORGAN CHASE BANK, N.A., in its capacity as a Bank (“JPM”) and WELLS FARGO
BANK, N.A. in its capacity as a Bank (“Wells Fargo”; and together with Citizens,
Sovereign, Key and JPM, the “Banks”), and RBS CITIZENS, NATIONAL ASSOCIATION
(successor by merger to CITIZENS BANK OF MASSACHUSETTS, in its capacity as agent
for the Banks (the “Agent”).

 

                Terms used in this letter of agreement (this “Amendment”) which
are not defined herein, but which are defined in the Agreement, shall have the
same respective meanings herein as therein.

 

                We have requested you to make certain amendments to the
Agreement.  You have advised us that you are prepared and would be pleased to
make the amendments so requested by us on the condition that we join with you in
this Amendment.

 

                Accordingly, in consideration of these premises, the promises,
mutual covenants and agreements contained in this Amendment, and fully intending
to be legally bound by this Amendment, we hereby agree with you as follows:

 

ARTICLE I

 

AMENDMENTS TO AGREEMENT

 

Effective as of September 24, 2007, the Agreement is amended as follows:

 

(a)                                  The term “Loan Documents” shall, wherever
used in the Agreement or any of the other Loan Documents, be deemed to also mean
and include Amendment No. 5 to Amended and Restated Revolving Credit Agreement.

 

(b)                                 Section 5.29 of the Agreement is amended to
read in its entirety as follows:

 

                “[Intentionally Omitted.]”

 

(c)                                  The Borrowers have informed the Agent and
the Banks that Courier Foreign Sales Corporation Limited (“CFSCL”) was
terminated on February 3, 2007.  Accordingly, CFSCL is no longer a Subsidiary
and the term “Borrower” or

 

 

2

--------------------------------------------------------------------------------


 

“Borrowers” shall no longer be deemed to also mean and include CFSCL.  Further,
Exhibit F to the Agreement is amended by deleting therefrom all references to
CFSCL.

 

(d)                                 The Borrowers having informed the Agent and
the Banks that Courier Publishing, Inc., a Massachusetts corporation, (“CPI”) is
a Subsidiary, the term “Borrower” or “Borrowers” shall, wherever used in any of
the Loan Documents, be deemed to also mean and include CPI.  It is the express
understanding and intention of the parties hereto that CPI shall hereafter be
entitled to make borrowings in accordance with the terms and conditions of the
Agreement, and shall hereafter be bound, on a joint and several basis, by all of
the terms and conditions of the Agreement, and all of the Obligations of the
Borrowers under (and as defined in) the Agreement, as if it was an original
signatory thereto, including, without limitation, the representations,
warranties and covenants contained therein and the obligation to repay all
amounts owing under the Agreement and the Notes in accordance with the
respective terms thereof.

 

(e)                                  Exhibits A-1 and A-2 to the Agreement are
each amended: (i) by adding CPI as a new signatory and Borrower thereunder for
all purposes thereof, and (ii) by deleting CFSCL as a signatory and Borrower
thereunder for all purposes thereof.

 

(f)                                    Exhibit F to the Agreement is amended by
inserting the following with respect to CPI:

 

 

Name

 

Place of Incorporation

 

Address

 

Jurisdictions

 

 

 

 

 

 

 

Courier Publishing, Inc.

 

MA

 

15 Wellman Ave.
North Chelmsford, MA
01863

 

MA

 

 

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMENDMENT TO NOTES

 

Effective as of September 24, 2007, each of the Notes is amended by adding CPI
as a Borrower and signatory to such Notes.  By its execution of this Amendment,
CPI confirms its agreement to be bound, on a joint and several basis, by all of
the terms and conditions contained therein, and further confirms that it shall
be deemed to be a signatory to each of the Notes.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO AMENDMENT NO. 5

 

This Amendment shall become and be effective as of the date hereof, but only if
it shall have been signed by the Borrowers, the Agent and the Banks.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

                The Borrowers jointly and severally represent and warrant to you
as follows:

 

                (a)           Representations in Agreement.  Each of the
representations and warranties made by the Borrowers in the Agreement was true,
correct and complete when made and is true, correct and complete on and as of
the date hereof with the same full force and effect as if each of such
representations and warranties had been made by the Borrowers on the date hereof
and in this Amendment (except to the extent that such representations and
warranties relate expressly to an earlier date).

 

                (b)           No defaults or Events of Default.  No Event of
Default, or any event which, with the giving of notice or the passage of time,
or both, would constitute an Event of Default, exists on the date of this
Amendment (after giving effect to all of the arrangements and transactions
contemplated by this Amendment).

 

                (c)           Binding Effect of Documents.  This Amendment has
been duly authorized, executed and delivered to you by the Borrowers and is in
full force and effect as of the date hereof, and the agreements and obligations
of the Borrowers contained herein and therein constitute the joint and several,
and legal, valid and binding obligations of the Borrowers enforceable against
the Borrowers in accordance with their respective terms.

 

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

                This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which together shall constitute one instrument.  In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.  Except to the extent
specifically amended and supplemented hereby, all of the terms, conditions and
the provisions of the Agreement and each of the Loan Documents shall remain
unmodified, and the Agreement and each of the Loan Documents, as amended and
supplemented by this Amendment, are confirmed as being in full force and effect.

 

                If you are in agreement with the foregoing, please sign the form
of acceptance on the enclosed counterpart of this Amendment, whereupon this
Amendment, as so accepted by you, shall become a binding agreement among you and
the undersigned.

 

Very truly yours,

 

The Borrowers:

 

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER PUBLISHING, INC.

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION,  INC.

MOORE-LANGEN PRINTING

  COMPANY, INC.

FEDERAL MARKETING CORP.

 

 

By: 

s/ Lee Cochrane

 

 

 

Name: 

Lee Cochrane

 

Title: 

Vice President and Treasurer

 

 

The foregoing Amendment is hereby accepted by the undersigned as of September
24, 2007.

 

 

5

--------------------------------------------------------------------------------


 

The Banks:

 

RBS CITIZENS, NATIONAL ASSOCIATION

(successor by merger to CITIZENS BANK OF

MASSACHUSETTS)

 

 

By: 

s/ Frank J. Grueter

 

 

 

Name: 

Frank J. Grueter, III

 

Title: 

Senior Vice President

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

By: 

s/ John T. Ravis

 

 

 

Name: 

John T. Ravis

 

Title: 

Vice President

 

 

SOVEREIGN BANK (a federal savings bank)

 

 

By: 

s/ Penny Garver

 

 

 

Name: 

Penny Garver

 

Title: 

Senior Vice President

 

 

JPMORGAN CHASE BANK, N.A.

 

 

By: 

s/ D. S. Farquhar

 

 

 

Name: 

D. Scott Farquhar

 

Title: 

Vice President

 

 

WELLS FARGO BANK, N.A.

 

 

By: 

s/ David M. Crane

 

 

 

Name: 

David M. Crane

 

Title: 

Vice President

 

 

6

--------------------------------------------------------------------------------


 

The Agent:

 

RBS CITIZENS, NATIONAL ASSOCIATION

(successor by merger to CITIZENS BANK OF

MASSACHUSETTS)

 

By: 

s/ Frank J. Grueter

 

 

 

Name: 

Frank J. Grueter, III

 

Title: 

Senior Vice President

 

 

7

--------------------------------------------------------------------------------